DETAILED ACTION
Election/Restrictions
Claim 31 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-2, 5, 20-22, 30, and 46-48, directed to the process of making an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 21, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows: 
1.    (Currently Amended) An electrochemical sensor coating method, comprising the steps of: 
- coating a carbon-rich substrate of the electrochemical sensor with an organic  low density polyethylene (LDPE) coating, the substrate having a carbon content greater than or equal to 50% by weight with respect to the total weight of the substrate, and 
- applying a cold plasma treatment to said coating thereby converting at least a portion of the LDPE coating surface into active species of carbon and oxygen, 
wherein the carbon-rich substrate is made of a material from the group consisting of graphite, glassy carbon, nanostructured carbons, and fullerenes.
5.    (Canceled)
22.    (Canceled)
31.    (Currently Amended) An electrochemical sensor, comprising a carbon-rich substrate having a carbon content greater than or equal to 50% by weight with respect to the total weight of the substrate, and an organic low density polyethylene (LDPE) coating deposited on the carbon-rich substrate, 
in said LDPE coating has been treated by a cold plasma and the treated LDPE coating comprises carbon and oxygen as active species on its surface,
wherein the carbon-rich substrate is made of a material from the group consisting of graphite, glassy carbon, nanostructured carbons, and fullerenes.
48. (Currently Amended) The method according to claim [[22]]1, wherein the nanostructured carbons comprise graphene[[,]] or carbon nanotubes 
49-51.    (canceled)
REASONS FOR ALLOWANCE
Claims 1-2, 20-21, 30-31, 37, 45-48, and 52 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 31, it is deemed novel and non-obvious over the prior art of record drawn to apparatus and method of using the apparatus as instantly claimed.  The limitation “an organic low density polyethylene (LDPE) coating deposited on the carbon-rich substrate, wherein said LDPE coating has been treated by a cold plasma and the treated LDPE coating comprises carbon and oxygen as active species on its surface” in amended claim 31 is not obvious over the prior art.  The pertinent art, Fabregat (G. Fabregat, A rational design for the selective detection of dopamine using conducting polymers, Phys. Chem. Phys. 2014(16), page 7850-61) teaches an electrochemical sensor (page 7852, Col. 1, para. 4, lines 1-2: electrochemical detection was carried out by cyclic voltammetry (CV) using the Autolab PGSTAT302N equipment) comprising a carbon-rich substrate (page 7851, Col. 2, para. 2, lines 4-5: bare glassy carbon (GC) electrode) and an organic polymer coating (page 7851, Col. 2, para. 3, lines 1-2: 1-
Regarding claim 1, it is deemed novel and non-obvious over the prior art of record drawn to an electrochemical sensor coating method to obtain the allowed electrochemical sensor of claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795